Citation Nr: 0516827	
Decision Date: 06/21/05    Archive Date: 06/27/05	

DOCKET NO.  04-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for narcolepsy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1951 to April 
1954 and from June 1956 to June 1960, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in a statement dated in June 2003 the veteran related 
that while he was in the Air Force in 1960 he fell asleep 
while on duty and was court-martialed on charges of sleeping 
on duty.  The veteran went on to explain that during the 
court-martial it was shown that he had a sleep disorder which 
caused him to fall asleep and he was cleared of all charges 
based on the presence of that sleep disorder.  The veteran 
indicated that he had a copy that "summarized trial" which 
had evidence concerning his narcolepsy.  The veteran offered 
to supply the information in his possession or requested the 
RO to obtain a copy of court-martial proceedings from the 
United States Air Force, and specified that the date of the 
trial was February 11 to 18, 1960.  The Board also observes 
that, in a December 1984 statement, considered in connection 
with the veteran's previous claim denied by a February 1985 
rating decision, he made specific reference to information 
starting on page 24 of those court-martial proceedings.  Yet 
despite these representations from the veteran, the RO 
neither requested official information from the United States 
Air Force or requested that the veteran submit the 
information in his possession pertaining to that court-
martial.  The Board is of the opinion that an attempt should 
be made to obtain those Government records.  

The Board would also surmise that since the veteran was 
purportedly involved in a court-martial that he would have 
been psychiatrically evaluated prior to those proceedings.  
As such, the Board believes that an attempt should be made to 
obtain additional service medical records pertaining to the 
veteran, specifically requesting any psychiatric evaluations 
that may have occurred prior to the veteran's court-martial.  
Indeed, in the veteran's December 1984 statement, he 
indicated that he was interviewed by a psychiatrist in either 
late 1959 or early 1960, but such records do not appear to be 
contained with the veteran's service medical records.  The 
Board is of the opinion that under the facts and 
circumstances of this case, an additional attempt should be 
made to obtain service medical records pertaining to the 
veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the VA will notify the veteran went 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should request additional 
service medical records pertaining to the 
veteran's, and the request should specify 
that the records sought are mental health 
clinic records dated in late 1959 or 
early 1960.  Such records would have been 
generated in connection with, and prior 
to, the veteran's February 1960 special 
court-martial at the Wright-Patterson Air 
Force Base Hospital.

2.  The RO should request from the 
appropriate service department records of 
the special court-martial pertaining to 
the veteran held at Wright-Patterson Air 
Force Base between February 11 to 
February 18, 1960, while the veteran was 
assigned to the 664th Radar Squadron 
(SAGE) 30th Air Division, Bellefontaine 
Air Force Station.

3.  The veteran should be contacted and 
requested to furnish any records 
pertaining to his service court-martial 
in his possession.

4.  The RO should consider whether any of 
the records obtained pursuant to the 
development requested in the first three 
paragraphs constitutes new and material 
evidence under 38 C.F.R. § 3.156(c) 
("where the new and material evidence 
consists of a supplemental report from 
the service department . . .).  

5.  If the RO determines that new and 
material evidence has been submitted to 
reopen the previously denied claim, the 
RO should then consider whether the 
record contains sufficient competent 
medical evidence to decide the claim, and 
if not, the RO should afford the veteran 
a medical examination or obtain a medical 
opinion.  If a medical examination or 
medical opinion is necessary to decide 
the claim, the RO should inquire of the 
examiner as to whether the veteran's 
narcolepsy existed prior to service, and 
if so, request an opinion as to whether 
the narcolepsy increased in severity 
during service and if so, whether that 
increase in severity represented a 
chronic worsening of the underlying 
disability or represented the natural 
progress of the disability.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




